Citation Nr: 1731647	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  05-11 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to initial increases in the "staged" ratings (of 0 percent prior to September 11, 2014, and 30 percent from that date) assigned for the Veteran's chronic urticaria.  

2.  Entitlement to an initial compensable rating for a disability manifested by chronic fatigue.  

3.  Entitlement to a compensable rating for a left upper extremity neurologic disability. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1974 to July 2004, including service in the Southwest Asia theater of operations.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2004 and October 2005 rating decisions by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in January 2008, November 2010, August 2012, and March 2017, when it was remanded for additional development.  

The Board notes that the matter of entitlement to initial increases in the "staged" ratings for the chronic urticaria was subject to VA's motion to stay, and the matter was not adjudicated or any action requested in the March 2017 Board decision.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  That stay has since been lifted, and the Board may proceed with the adjudication of the Veteran's claim.  See Johnson v. Shulkin, 2017 WL 2989492 (Fed. Cir. July 14, 2017).  

Inasmuch as the March 2017 Board decision included remand instructions for the remaining matters that have not yet been accomplished, the matters remain on appeal for completion of the requested development, and will not be addressed further in this decision.  




FINDINGS OF FACT

1.  Effective August 1, 2004, the Veteran's service-connected chronic urticaria has been manifested by recurrent episodes occurring at least four times during the past-12 month period; his chronic urticaria was not manifested by recurrent debilitating episodes occurring at least four times during the past 12-month period, and he has not required intermittent systemic immunosuppressive therapy for control 

2.  Since September 11, 2014, the Veteran's service-connected chronic urticaria has not been manifested by recurrent debilitating episodes occurring at least four times during the past 12-month period, and he has not required continuous immunosuppressive therapy.  


CONCLUSIONS OF LAW

1.  Effective August 1, 2004, the criteria for an initial 10 percent rating, but no higher, is warranted for the Veteran's chronic urticaria.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.118, Diagnostic Code 7825 (2016).  

2.  Since September 11, 2014, the criteria for an initial rating in excess of 30 percent for the Veteran's chronic urticaria are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.118, Diagnostic Code 7825 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran contends that he is entitled to initial increased ratings for his chronic urticaria that has been assigned a 0 percent rating prior to September 11, 2014, and 30 percent since that date.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service-connected chronic urticaria is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7825.  Under Diagnostic Code 7825, a 10 percent rating is warranted for recurrent episodes of urticaria occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines or sympathomimetics.  A 30 percent rating is warranted where there are current debilitating episodes occurring at least four times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy for control.  A 60 percent (maximum) rating is warranted where there are recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.  

Based on the evidence of record, throughout the period prior to September 11, 2014, the Board finds that the Veteran's chronic urticaria warrants an increased 10 percent rating, and no higher.  The evidence shows that the Veteran suffered from recurrent episodes of urticaria more than four times per year, and that his urticaria was not completely responsive to treatment, including antihistamines.  See, e.g., March 2004 VA examination (noting he experiences urticaria approximately two times per month for which he took Allegra or an antihistamine); March 2005 VA treatment record (noting the Veteran takes Loratadine (common brand name, Claritin), an antihistamine, but continued to have urticaria two times per month.  Thereafter, the evidence shows continued daily prescription of Loratadine, and his report of continued recurrent episodes of urticaria despite the treatment.  See April 2008 Veteran statement.  Inasmuch as there is no evidence of recurrent debilitating episodes occurring at least four times during a 12-month period, as well as systemic immunosuppressive therapy, there is no basis to grant a rating in excess of 10 percent for the period prior to September 11, 2014.  See July 2010 VA treatment record (listing active medications include Mometasone Furoate cream for topical usage (a medium-strength corticosteroid used to treat skin conditions); August 2010 VA treatment record (listing active outpatient medications include ammonium lactate 12 percent lotion (used to treat dry, scaly skin conditions).  Accordingly, the Board finds that the preponderance of the evidence supports a finding the Veteran is warranted an initial increased rating of 10 percent, but no higher, for his chronic urticaria for the entire period prior to September 11, 2014.  

For the period since September 11, 2014, the Board finds that the preponderance of the evidence is against a finding that the Veteran's chronic urticaria warrants an initial rating in excess of 30 percent.  In this regard, as noted above, in order to warrant an increased 60 percent rating, the Veteran's chronic urticaria has to be manifested by recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.  For the period since September 11, 2014, there is no evidence of recurrent debilitating episodes occurring at least four times in a 12-month period, nor does the Veteran contend otherwise.  See September 2014 VA skin diseases examination (wherein the Veteran reported three debilitating episodes despite ongoing immunosuppressive therapy).  In addition, there is no evidence of continuous immunosuppressive therapy.  Notably, the September 2014 VA skin diseases examination noted the Veteran had received no systemic corticosteroids or other immunosuppressive medications in the past 12 months.  The evidence does not otherwise indicate, or suggest, continuous immunosuppressive therapy.  Accordingly, the Board finds that the preponderance of the evidence is against a finding the Veteran's chronic urticaria warrants a rating in excess of 30 percent at any period since September 11, 2014.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, an initial rating of 10 percent, and no more, for chronic urticaria is granted, effective August 1, 2004.  

Since September 11, 2014, an initial rating in excess of 30 percent for chronic urticaria is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


